Citation Nr: 0718471	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for Meniere's disease, 
on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel






INTRODUCTION

The veteran served on active duty from Mary 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims.

The issue of entitlement to service connection for Meniere's 
disease, on a direct and secondary basis, is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 44 decibels and 30 decibels in the left ear, 
with speech recognition ability of 86 percent in the right 
ear and 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2004.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
matter of the effective date to be assigned is rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in April 2004 to assess the severity of his 
service-connected hearing loss.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The results of the audiometric testing on VA examination in 
April 2004 do not demonstrate that the veteran's overall 
hearing loss was severe enough to warrant a compensable 
disability rating under the rating schedule.  In this 
examination, the reported 44 decibel average pure tone 
threshold loss in the right ear and the 86 percent correct 
speech discrimination score in the right ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of II in the right ear.  The 
reported 30 decibel average pure tone threshold loss in the 
left ear and the 96 percent correct speech discrimination 
score in the left ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of I in the left ear.  When applied to Table VII of § 4.85, 
the numeric designations of II in the right ear and I in the 
left ear translate to a 0 percent evaluation for the 
veteran's service-connected hearing loss disability.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Thus, the audiometric test results do not support entitlement 
to an increased evaluation for bilateral hearing impairment.  
The Board has reviewed all the medical records in the claims 
file and found that there is no evidence related to hearing 
loss that supports a higher rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

The veteran's representative contends that the VA 
audiological examinations in this case were inadequate 
because of flawed methodology employed to determine the 
veteran's auditory acuity.  The representative has submitted 
no specific evidence showing that this method of audiological 
testing is inaccurate or inappropriate.  Rather, the 
representative more generally argues that the testing 
methodology does not accurately reflect the veteran's ability 
"to function under the 'ordinary conditions of life'" (in 
accordance with 38 C.F.R. § 4.10) because his auditory acuity 
was measured in a sound-controlled room.  

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."    

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

Of course, the Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case.

The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids.  VHA 
consultants have "indicated that it is well accepted in the 
audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).  
An examination to determine any improvement based on the 
veteran's use of hearing aids is therefore unnecessary.

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  That is, 
there is no evidence that the veteran's bilateral hearing 
loss has markedly interfered with his employment or required 
frequent hospitalization.  The veteran has indicated that he 
is employed.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran maintains that the trauma he suffered in Vietnam 
contributed to the onset of Meniere's disease.  He reported 
that he was exposed to loud noise during service, such as 
gunfire and explosions.  He also reported that he experienced 
hearing loss, ear pain, dizziness, fullness, pressure, 
nausea, vomiting, and a sensation of spinning during service.  
He said that he mentioned this to a field medic, but there 
was nothing that could be done because he was in the field 
98% of the time.  The veteran was awarded the Combat 
Infantryman Badge.  See 38 U.S.C.A. § 1154(b). 

The service medical records are negative for any complaints 
or findings of Meniere's disease.  After service, examination 
of the ears was normal on VA examination in June 1972.  In 
March 1999, the veteran was treated for hearing loss and 
tinnitus.  There was no ear pathology or vertigo.  The 
veteran reported imbalance.  On VA audio examination in June 
1999, there were no complaints or findings of Meniere's 
disease.  In August 2003, the veteran was treated for attacks 
of vertigo, sweating, nausea, increased tinnitus, and pain or 
aural pressure.  The impression was Meniere's syndrome.  

In this case, VA must provide a medical examination to obtain 
a medical opinion because such opinion is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c) (2006).  Any recent VA treatment records 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for Meniere's 
disease from the Martinez VA treatment 
facility, dated since March 2005.

2.  Schedule the veteran for a VA 
examination by a specialist in ear 
diseases.  The claims folder, to include a 
copy of this remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that the veteran's current 
Meniere's disease had its onset during 
active service or is related to any in-
service disease or injury, including noise 
exposure and/or the symptoms reported by 
the veteran as having occurred during 
service. 

The examiner should also provide an 
opinion as to whether there is a 50 
percent or greater probability that the 
veteran's current Meniere's disease was 
either (a) caused by or (b) aggravated by 
his service-connected hearing loss or 
tinnitus.

The examiner should provide a rationale 
for the opinion.

3.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, 
including 38 U.S.C.A. § 1154(b).  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


